CARROLL, Judge
(dissenting).
I am impelled to dissent. The evidence relied on to establish guilt was circumstantial. It was insufficient under the rule for such evidence announced in Davis v. State, Fla.1956, 90 So.2d 629, 632, as follows :
“ * * * Circumstantial evidence which leaves uncertain several hypotheses, any one of which may be sound and some of which may be entirely consistent with innocence, is not adequate to sustain a verdict of guilt. Even though the circumstantial evidence is sufficient to suggest a probability of guilt, it is not thereby adequate to support a conviction if it is likewise consistent with a reasonable hypothesis of innocence. * * * ”